DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 03/26/2021. In virtue of this communication, claims 2 – 13, 15 – 23, 25 have been amended. Claims 1 – 25 are currently pending in the instant application.
Claim Objections
2.	Claims 6 and 9 are objected to because of the following informalities: claim 9 is a duplicate claim of claim 6.  Appropriate correction is required.
Double Patenting
3.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 24, and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 25, and 27 of copending Application No. 17/280312. Take an example of comparing claim 1 of pending application and claim 1 of the Application No. 17/280312:
Pending Application 17/280401
Application No. 17/280312
Claim 1: A method of managing processing resources in a telecommunications network, the telecommunications network having a plurality of network slices and a User Equipment (UE), wherein the UE is allocated to a first network slice to process a network communication from the UE, the method comprising the steps of: 
     monitoring a suitability of the first network slice to process the network communication; 
     identifying a second network slice that is suitable for processing the network communication; and 
     in response to identifying a lack of suitability of the first network slice to process the network communication, reallocating processing resources from the second network slice to the first network slice whilst the UE remains allocated to the first network slice.
Claim 1: A method of managing network traffic in a telecommunications network, the telecommunications network having a plurality of network slices and a User Equipment (UE), wherein the UE is allocated to a first network slice for processing a network communication from the UE, the method comprising the steps of: 
     monitoring a suitability of the first network slice to process the network communication; 
     identifying a second network slice that is suitable for processing the network communication; and 
     in response to identifying a lack of suitability of the first network slice to process the network communication, redirecting the network communication to the second network slice whilst the UE remains allocated to the first network slice.


The claims of the instant application encompass the same subject matter except the instant “reallocating processing resources from the second network slice to the first network slice" which not disclose the same way as in App 17/280312, which requires “redirecting the network communication to the second network slice”.  However, reallocating processing resources from the second network slice is using processing resources from the second network slice in order to redirecting the network communication for managing network traffic. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the Application No. 17/280312 to do the same managing process.
Although the conflicting claims are not identical, they are not patentably distinct from each other because omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPS) 136 USPQ 184 (1863). 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 25 as a whole define “A computer-readable storage medium”. The specification lacks of definition what means for a computer-readable storage medium, unless mentioned the claimed term “computer readable storage medium” in last two paragraphs in page 5. This is the only location this term is mentioned in the specification, one skilled in the art would have to give the term “computer-readable storage medium” its broadest reasonable interpretation. Therefore, in light of the specification, the claimed “computer-readable storage medium” does not define what constitutes the medium and hence encompass both transitory and non-transitory embodiments. The claimed  computer-readable storage medium does not fall within the statutory categories of 35 USC 101 (i.e., process, machine, manufacture, or composition of matter), thus claim 25 is ineligible under 35 USC 101.    
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claim 24 recites the limitation "the UE" in line 3.  There is insufficient antecedent basis for this limitation in the claim since the UE is not defined. Correction is required.
9.	Claims 10 – 12 are rejected under 35 U.S.C. 112(b), as they are unclear. A phrase “if it has, or will have…” in claims 10 and 11, and a phrase “if the network performance of the first network slice is, or will be…” in claim 12 are being indefinite because it is unclear these steps are required or not required. Correction is required.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (hereinafter “Chan”) (Pub # US 2019/0281494 A1) in view of R3-160821 (Consideration on RAN Side Network Slicing).
Regarding claim 1, Chan discloses a method of managing processing resources in a telecommunications network (se Fig. 1, [0017] – [0018]), the telecommunications network having a plurality of network slices (see Fig. 1) and a User Equipment (UE) (see end device 180 in Fig. 1), wherein the UE is allocated to a first network slice (i.e., a network slice) to process a network communication from the UE (see Fig. 2A, [0031] for a network slice has been configured and is in use by end device 180 to access the network), the method comprising the steps of: 
monitoring a suitability of the first network slice to process the network communication (see [0027] for the network slice has a priority class of “high” that supports real-time applications/services for the end device, see [0033] for monitors resource utilization pertaining to the network slice); 
identifying a second network slice (i.e., other network slice) that is suitable for processing the network communication (see [0027] for the other network slice is identified and selected when it is under-utilized based on the type of application/service supported and/or priority classes associated with the network slice and the other network slice); and 
in response to identifying a lack of suitability of the first network slice to process the network communication (see [0025], [0027], [0033] for determines that the network slice is in a congested state, i.e., network resources that are over-utilized), adjusting processing resources from the second network slice to the first network slice whilst the UE remains allocated to the first network slice (see [0027], [0036], [0037], [0041] for reduce the allocation of a network resource associated with the other network slice and increase the allocation of a network resource associated with the network slice in case congestion detected).
Chan teaches adjusting the resources by reduce the allocation of a network resource associated with the other network slice and increase the allocation of a network resource associated with the network slice, thus obviously reallocating the processing resources. In case, this limitation in question, using NPL document “R3-160821” as follow.
  In an analogous art, R3-160821 discloses reallocating processing resources from the second network slice to the first network slice whilst the UE remains allocated to the first network slice (see R3-160821, Figure 6, 2.2.3.2 for reallocates parts of resources from slice 2 to slice 1, and after reallocating, the slice 1 and slice 2 are running separately again).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Chan, and have reallocating processing resources from the second network slice to the first network slice whilst the UE remains allocated to the first network slice, as taught by R3-160821, thereby provides improving network resource utilization in the network.
	Regarding claims  24 and 25, the claims are analyzed with respect to method  of claim 1 because they have the same limitations. In addition, Chan discloses a network device comprising a processor, a memory that stores software which provides the functions of the admission and congestion control service (see Fig. 4, [0055]).
Regarding claim 2, Chan in view of R3-160821 disclose wherein the processing resources are reallocated before the network communication is received by the first network slice (see R3-160821, Figure 6, 2.2.3.2 for reallocates parts of resources from slice 2 to slice 1, and after reallocating, the slice 1 and slice 2 are running separately again, thus obviously the resources reallocated before the slice 1 start communication again).
Regarding claim 3, Chan in view of R3-160821 disclose wherein reallocating network resources comprises reconfiguring a logical isolation boundary between the first and second network slices (see Chan, [0010] – [0013], [0027] for logical isolated networks adjusting resources between the network slice and the other network slice, and see R3-160821, Figure 6, 2.2.3.2 for the resource isolation between slice 1 and slice 2 is in logical sense).
Regarding claim 4, Chan in view of R3-160821 disclose wherein the step of reallocating network resources comprises adjusting the relative share of processing resources between the first and second network slices (see Chan, [0027], [0036], [0037], [0041] for adjust network resources between the network slice and the other network slice).
Regarding claim 5, Chan in view of R3-160821 disclose wherein the step of reallocating network resources is performed without increasing the total amount of processing resources in the first and second network slices (see Chan, [0027] for if the network resource cannot be increased, the admission and congestion control system determines network resources of another network slice can be reduced in order to increase the network resource of the congested network slice, thus obviously without increasing the total amount of network resource).
Regarding claims 6 and 9, Chan in view of R3-160821 disclose the step of identifying the second network slice in response to identifying a lack of suitability of the first network slice (see Chan, [0025], [0027], [0033] for identify another network slice in response to detecting congestion in the network slice).
Regarding claim 7, Chan in view of R3-160821 disclose wherein the amount of network resources reallocated to the first network slice is equal to or greater than an amount of network resources required to render the first network slice suitable to process the network communication (see Chan, [0027], [0035] – [0037] for reduce the allocation of the network resource in the other network slice and, in turn, increase the network resource of the congested network slice, and that is in case if the network resource cannot be increase, thus obviously the amount of reduce network resource in the other network slice and the amount of increase network resource of the congested network slice should be equal).
Regarding claim 8, Chan in view of R3-160821 disclose wherein, after reallocating network resources from the second network slice, the second network slice comprises a remaining amount of network resources that is sufficient for the second network slice to be suitable for processing each network communication allocated to the second network slice (see Chan, [0027] for select the other network slice from which to use network resources when it is under-utilized and when the other network slice is of a lower priority class relative to the congested network slice, i.e., the network slice may have a priority class of “high” that supports real-time applications/services, and the other network slice may have a priority class of “low” that supports non-real time applications /services).
Regarding claim 10, Chan in view of R3-160821 disclose wherein the first network slice is suitable to process the network communication if it has, or will have, sufficient excess available network resources to process the network communication (see Chan, [0027] for the network slice has a priority class of “high” that supports real-time applications/services for the end device).
Regarding claim 11, Chan in view of R3-160821 disclose wherein the first network slice is suitable to process the network communication if the first network slice has, or will have, a number of concurrent users that is below a threshold (see Chan, [0012], [0025], [0044] for the network slice bar a percentage of end devices (i.e., X%), thus obviously the number of concurrent users is below (100 – X)%).
Regarding claim 12, Chan in view of R3-160821 disclose wherein the first network slice is suitable to process the network communication if the network performance of the first network slice is, or will be, beyond a threshold (see Chan, 510 in Fig. 5, [0063] for no congestion detected, see [0025] for admission and congestion control system store congestion parameters and values that are used for comparison,  and based on the comparison, admission and congestion control system detect when there is no congestion, thus obviously performance of the first network slice is, or will be, beyond a threshold).
Regarding claim 13, Chan in view of R3-160821 disclose wherein the first network slice is suitable to process the network communication if an absence of any ongoing and/or future reconfiguration of the first network slice is identified (see Chan, 510 in Fig. 5, [0063] for no congestion detected, thus obviously absence of congestion in the network slice). 
Regarding claim 14, Chan in view of R3-160821 do not disclose specifically that wherein the reconfiguration is a: re-starting; scaling; closing; and/or opening of the first network slice (see Chan, [0010] for scalability and flexibility network resources).
Regarding claim 15, Chan in view of R3-160821 discloses wherein identifying a lack of suitability of the first network slice to process the network communication triggers the first network slice to reconfigure (see R3-160821, Figure 6, 2.2.3.2 for slice 1 is becoming overloaded and traffic is not busy in slice 2, reallocates parts of resources from slice 2 to slice 1, and after reallocating, the slice 1 and slice 2 are running separately again, thus reconfigure). The motivation would provide improving network resource utilization in the network .
Regarding claim 16, Chan in view of R3-160821 disclose wherein the network communication would cause, if processed by the first network slice, or does cause, the first network slice to become unsuitable for processing the network communication (see Chan, 510 in Fig. 5, [0064] for congestion detected in the network slice).
Regarding claim 17, Chan in view of R3-160821 disclose continuing to monitor the suitability of the first network slice to process the network communication after reallocating processing resources from the second network slice to the first network slice (see Chan, Fig. 5 for go to monitor after adjust the resource); and in response to identifying that the first network slice is suitable to process the network communication, reallocating network resources from the first network slice to the second network slice whilst the UE remains allocated to (or registered with) the first network slice (see Chan, [0029] for the modification occur while the network slice is in use, network slice management system modify the capacity of a network device of a network slice (e.g., increase or decrease the available network resources), thus obviously reallocating by decrease network resources, and also see R3-160821, Figure 6, 2.2.3.2 for reallocates parts of resources from slice 2 to slice 1).
Regarding claims 18 and 19, Chan in view of R3-160821 disclose wherein the second network slice has substantially the same configuration as the first network slice, when the first network slice is suitable for processing the network communication, and wherein the network performance of the second network slice is no worse than the network performance of the first network slice, when the first network slice is suitable for processing the network communication (see Chan, [0027] for the other network slice is identified and selected based on the type of application/service supported and/or priority classes associated with the network slice and the other network slice, thus the same configuration and the other network slice no worse than the network slice).
Regarding claim 20, Chan in view of R3-160821 disclose wherein the first network slice is a network slice that is preferred by the telecommunications network over the second network slice for processing the network communication, when the first network slice is suitable for handling the network communication (see Chan, [0027] for the network slice has a priority class of “high” that supports real-time applications /services, and the other network slice has a priority class of “low” that supports non-real time applications/services).
Regarding claim 21, Chan in view of R3-160821 disclose wherein a single given network slice of the telecommunications network is the first network slice in a first iteration of the method and the second network slice in a second iteration of the method (see Chan, Fig. 5, [0062] – [0067] for repeat the process for the network slice) .
Regarding claim 22, Chan in view of R3-160821 disclose wherein identifying the second network slice further comprises the steps of: measuring network performance of the second network slice; and assessing whether the network performance surpasses a threshold (see Chan, [0027], [0041], [0066] for network slice management system determine whether there is an unused/reserved network resource that is not allocated to any network slice, whether there is an available network resource allocated to an under-utilized network slice).
Regarding claim 23, Chan in view of R3-160821 disclose wherein at least two second network slices are identified, thereby to reallocate network resources from each of the at least two second network slices to the first network slice (see Chan, [0039], Fig. 3A – 3C for available resources 330-1 through 330-3 and available resources 330 are used to increase end-to-end resources of a network slice).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645